Case: 18-12959   Date Filed: 03/18/2020   Page: 1 of 2



                                                    [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 18-12959
                     ________________________

                     OSHRC Docket No. 17-1595



RANDALL MECHANICAL, INC.,

                                            Petitioner,

versus

SECRETARY OF LABOR, UNITED STATES
DEPARTMENT OF LABOR,

                                        Respondent.
                     ________________________

               Petition for Review of a Decision of the
          Occupational Safety and Health Review Commission
                     ________________________

                           (March 18, 2020)
                Case: 18-12959       Date Filed: 03/18/2020      Page: 2 of 2



Before JORDAN, TJOFLAT, and TRAXLER,∗ Circuit Judges.

PER CURIAM:

       Following oral argument, and a review of the record, we vacate the ALJ’s

order granting the Secretary’s motion for reconsideration and dismissing Randall

Mechanical’s notice of contest. As we have explained, the “[Occupational Safety

and Health Review] Commission and its ALJs are bound to follow the law of the

circuit to which the case would most likely be appealed.” Comtran Grp., Inc. v. U.S.

Dep’t of Labor, 722 F.3d 1304, 1307 (11th Cir. 2013). The Commission has said

the same thing. See Sec’y of Labor v. Interstate Brands Corp., 20 O.S.H. Cas. (BNA)
1102, *3 n.7, 2003 WL 1961274 (2003) (applying Third Circuit law with respect to

the Secretary’s burden of proof regarding a certain violation). We therefore remand

to the ALJ with instructions to apply Supreme Court and Eleventh Circuit precedent

with respect to Randall Mechanical’s Rule 60(b)(1) motion. We express no view on

the merits of that motion.

       VACATED AND REMANDED.




∗The Honorable William B. Traxler, Circuit Judge for the United States Court of Appeals for the
Fourth Circuit, sitting by designation.

                                              2